DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of SG-08 in the reply filed on 8 March 2022 is acknowledged.  A search has been extended to compounds in which L-Y is H, A is =CH2, and M-X is one the groups described in the prior art below.  Claims 1-3, 6-8, 12, 14-20 are examined on the merits.
Claims 21-23 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 March 2022.
Information Disclosure Statement
The information disclosure statement filed 22 January 2021 is acknowledged and considered.
Drawings
The drawings are objected to because figure 1C is not described within the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for reducing or controlling an inflammatory condition.  The specification does not reasonably provide enablement for preventing an inflammatory condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to reducing, preventing, or controlling an inflammatory condition with a micheliolide derivative. Thus, the claims taken together with the specification imply a micheliolide derivative can reduce, prevent, or control an inflammatory condition.
The state of the prior art and (4) the predictability or unpredictability of the art:
DEANE (Best Practice & Research Clinical Pharmacology, 2013, 27, 467-485) describes that the prevention of rheumatoid arthritis, an inflammatory condition, requires more research (page 477, last paragraph to page 480, second paragraph).	
The relative skill of those in the art:
While the artisan generally would have an advanced degree in prevention of an inflammatory condition, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to prevention of rheumatoid arthritis requires more research.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification provides guidance for reducing or controlling an inflammatory condition.  
The specification does not provide guidance for preventing an inflammatory condition.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to preventing an inflammatory condition and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-8, 12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The proviso of claim 1 lacks antecedent basis because M-X cannot be C(O)-CH2-CH3.  Variable M is -O- or -C(O)O- and X represents H, a saturated or unsaturated alkyl group, a saturated or unsaturated heteroalkyl group, a heteroaryl group, or a heterocyclic group.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MA (Molecules, 2013, 18, 5980-5992).  Ma describes compounds 1-23 which are inhibitors of the HL-60 and KG-1a cell lines (pages 5983-5984, table 1; page 5984, paragraphs 1-3).  In these compounds the following definitions apply: L-Y is H; M-X is selected from the group consisting of OH. OMe, O-benzyl, O-CH2-OMe, O-C(O)-[Me, Et, butyl, isopropyl, isobutyl, ethylene-phenyl, butylene-azide, (CH2)2-CH=CH, CH2-OMe, CH2Cl, CHCl2, CH2Br, (CH2)4-Br, CH=CH, CH=CH-Me, CH=CMe2, CH=CH-phenyl, (CH2)3-ethynyl, 3-propylene-6-yl-1H-1,2,3-triazol-1-yl)hexan-1-ol]; and A is =CH2.
Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN (CN 103417532, published 12 April 2013, cited in IDS).  Ma describes compounds  and 18 (page 2/5).  In these compounds the following definitions apply: L-Y is H; M-X is selected from the group consisting of OMe or O-ethylene-CH=CH; and A is =CH2.

    PNG
    media_image1.png
    118
    102
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    28
    45
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    39
    87
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    44
    113
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because michelilide is a natural product found in Michella compressa  and Michella champaca in which the following definitions apply: M-X is OH; A is =CH2 (page 5981, paragraph 2, figure 1).  

    PNG
    media_image5.png
    174
    474
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 1-3, 6-8, 12, and 14-20 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter: the elected species appears free of the prior art of record because  MA (Molecules, 2013, 18, 5980-5992) does not describe a compound in which L-Y is CH2-O(CO)-2,4-di(CF3)phenyl. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699